Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of 
allowable subject matter: 
Applicant(s) claims 1-5,11 and 16-27 are directed to a polycarbonate resin comprising a structural unit expressed by the general formula 
                        
    PNG
    media_image1.png
    246
    358
    media_image1.png
    Greyscale

wherein the crux of the invention lies in the discovery that the above structural formula affords a polycarbonate high refractive index, a low Abbe number and a high moisture and heat resistance  which allows for the production of an improved optical lens while 
 The closest art of record, JP 2001-72872 and JP 2014-185325, disclose a resin that may be used for optical lens but do not disclose the use of the claimed formula 1.  For example, JP 2001-72872  discloses a resin composition having excellent transparency, low optical anisotropy, high refractive index and low hygroscopicity, useful for high-performance optical plastic lens, especially an aspherical lens by making the composition include a resin containing a specific biaryl compound as a monomer component. This composition comprises a resin containing a biaryl compound as a monomer component which is preferably a compound of formula I 
                                                  
    PNG
    media_image2.png
    142
    130
    media_image2.png
    Greyscale

Although the bisphenol A type polycarbonate structural unit is used to improve the refractive index as well as other properties disclosed above, it does not improve the Abbe number, high moisture or heat resistance. Likewise, JP 2014-185325 discloses a copolymer of a polycarbonate resin including two structural units including a fluorene structure and bisphenol A. 

    PNG
    media_image3.png
    266
    379
    media_image3.png
    Greyscale

Similarly, although the bisphenol A type polycarbonate structural unit 1 is similar to applicants’ structure, there are structural differences. Moreover, although structural unit 1 is used to improve the refractive index, the inclusion of formula 2 and the difference in the exact structural components do not afford a composition change that lowers the  Abbe number, or results in a composition having high moisture or heat resistance, refractive index. Thus, the art of record demonstrates other compositions that produce optical lens, they do not, however, contain the advantages as mentioned and neither avoid the problems as mentioned above.
  Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."




Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 6-10, 12-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of copending Application No.16961592. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims contain a product comprising the aromatic polycarbonate resin that is claimed in the present application. Since the polycarbonate resin in the present application and the related application are disclosed as having the same units and are both useable for the same purpose as disclosed in each of the specifications, the final characteristics, i.e. the lower Abbe number and improved heat index etc. appear to naturally flow as a feature of the particular polycarbonate and are reasonably expected to be the same.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Terressa Boykin/Primary Examiner, Art Unit 1765